Citation Nr: 1144832	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.  

2.  Entitlement to an initial compensable evaluation for residuals of a cholecystectomy with appendectomy and pancreatic duct surgery.

3.  Entitlement to an initial compensable evaluation for status post abdominal hernia repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In the Veteran's substantive appeal which was received in September 2009, the Veteran indicated that she was only appealing the issues listed on the title page.  In a December 2010 statement, the Veteran's representative affirmed that the Veteran only desired to continue the appeal concerning the issues on the title page.  

The issues of entitlement to increased initial ratings for the cervical spine and for residuals of the abdominal hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not experience any residual disability from a cholecystectomy with appendectomy and pancreatic duct surgery.  There have been no attacks of pancreatitis since the surgery.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation for residuals of a cholecystectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7318 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Initially, the Board notes that the issues on appeal revolve around challenges to initial ratings assigned by the RO.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (the Court)  held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, VA did not need to send the Veteran new notices in connection with her current claims for increased ratings.  Furthermore, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in August 2007, September 2007, and January 2009 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to increased ratings for the disabilities on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that, with regard to the claim of entitlement to an initial compensable evaluation for residuals of a cholecystectomy, there has been compliance with the assistance provisions set forth in the new law and regulations.  The Veteran's service treatment records have been associated with the claims file.  The Veteran has not indicated that she received any post-service treatment for the residuals of the cholecystectomy.  The Veteran was afforded an appropriate VA examination which was based on a physical examination of the Veteran as well as a review of her subjective complaints.  Evidence was provided as to the extent of symptomatology associated with the service-connected disability.  The evidence is sufficient for the Board to accurately adjudicate this claim.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant with regard to the claim of entitlement to an initial compensable evaluation for residuals of a cholecystectomy.

Entitlement to an initial compensable evaluation for residuals of a cholecystectomy

In September 2007 while still on active duty, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for residuals of a cholecystectomy.  

In April 2008, the RO granted service connection for the disability and assigned a noncompensable evaluation under Diagnostic Code 7318 effective March 1, 2008.  The Veteran has disagreed with the initial disability evaluation assigned.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).

The service-connected residuals of a cholectsectomy are evaluated as noncompensably disabling under Diagnostic Code 7318.  Under Diagnostic Code 7318, a noncompensable evaluation is warranted for the nonsymptomatic residuals of removal of the gall bladder.  A 10 percent evaluation requires mild symptoms.  A 30 percent evaluation requires severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.  Pancreatitis is rated on the basis of active symptoms.  The evidence shows that there has been no such activity since the surgery, so those provisions are not for application.

The Board finds that an increased rating is not warranted at any time during the appeal period as the preponderance of the evidence of record demonstrates that the Veteran does not experience any symptomatology associated with the residuals of the cholecystectomy with appendectomy and pancreatic duct surgery.

At the time of an October 2007 VA examination, it was noted that the Veteran had recurrent pancreatitis and underwent surgery to treat the disorder.  The gallbladder and appendix were removed at the same time.  The Veteran reported that there were abnormalities with either the gallbladder or the appendix.  The pancreatitis had not returned.  Physical examination was conducted and blood, serum and urine testing was performed.  The pertinent diagnosis was cholecystectomy which was incidental.  The examiner opined that there had been no residuals of the procedure.  The examiner also noted that the Veteran had an appendectomy which was an incidental procedure without any residuals.  

There is no other medical evidence which addresses the question of whether the Veteran experiences disabling residuals of the cholecystectomy itself, that is, the removal of the gall bladder.  

The Board notes the Veteran has medical training and is a medical technician.  In her notice of disagreement which was received in January 2009, she reported that she was linking the residuals of the cholecystectomy with appendectomy and pancreatic duct surgery with her post abdominal hernia repair as the surgeon went into the scar from the first surgery to perform the second.  She argued that, two inches to either side of the surgical scar towards the top, it was painful when touched and if she tightened her stomach muscles.  She wrote that the surgeries affected the strength of her abdominal muscles.  While the Veteran is competent to provide evidence regarding medical questions, she has not indicated, in any way that she experiences any residuals of the cholecystectomy itself.  

On the Veteran's substantive appeal which was received in September 2009, she reported that, with regard to her abdominal hernia claim, she had residual muscle weakness and limited lifting ability and pain with use.  She wrote that she could not go from a prone to a sitting position without first rolling over on her side.  The Veteran did not address in this statement, in any way, her claim for residuals of the residuals of the cholecystectomy itself.  The Board finds the preponderance of the Veteran's statements indicate that she has not attributed any symptomatology to the service-connected cholecystectomy itself.  

The Board notes that service connection has been granted for a post-operative scar on the abdomen but this issue is not on appeal.  Additionally, as set out above, the issue of entitlement to an increased rating for residuals of status post abdominal hernia repair is addressed in the remand portion of this decision.  The Board finds the symptomatology claimed by the Veteran in January 2009 will be addressed with her hernia claim.  

The Board has considered whether the Veteran is entitled to a greater level of compensation for her service-connected disability on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected disability is inadequate.  As set out above, the Board finds that no symptomatology has been associated with the service-connected disability.  

The Board further observes that, even if the available schedular evaluation was inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required any hospitalization for her residuals of a cholecystectomy.  Additionally, there is not shown to be evidence of any interference with employment due to the disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the service-connected residuals of a cholecystectomy causes any impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for residuals of a cholecystectomy with appendectomy and pancreatic duct surgery is not warranted.  The appeal is denied to this extent.  


REMAND

The Veteran has claimed entitlement to an increased rating for her service-connected degenerative disc disease of the cervical spine.  In a June 2010 Informal Hearing Presentation, the Veteran's representative noted that the Veteran had recently had surgery on her neck in June 2010 and that she was granted a temporary total evaluation as a result.  The representative noted that the Veteran had requested a re-evaluation of her condition to determine her current rate of disability.  The representative argued that the RO failed in its duty to assist by not obtaining the operative report, by not obtaining pertinent treatment records and by not readjudicating the issue.  The Board agrees with the representative's analysis.  

Additionally, the Board notes that the Veteran has reported that she was treated after discharge for her cervical spine problem as a civilian dependent wife under her spouse's Social Security number.  A review of the claims file demonstrates that no medical records of this type have been associated with the claims file.  Based on the above, the Board finds the claim of entitlement to an increased rating for the cervical spine disability must be remanded to obtain this outstanding evidence.  

Additionally, as noted by the Veteran's representative, there has been a potential change in the disability associated with the service-connected degenerative disc disease of the cervical spine as evidenced by the recent surgery and the representative and the Veteran's statements.  The Board finds that, after the records have been obtained to the extent possible, the Veteran should be scheduled for a current VA examination to determine the extent of symptomatology associated with the service-connected disability.

The Veteran has claimed entitlement to an increased rating for her service-connected status post abdominal hernia repair.  The Veteran's statements have indicated she attributes pain and muscle damage to the hernia repair.  A VA examination was conducted in October 2007 to determine, in part, if the Veteran experiences any residuals of the surgical procedure.  The pertinent diagnosis from the examination was "abdominal hernias: these have been repaired residuals."  It is not apparent to the Board what residuals, if any, were attributed to the service-connected disability as a result of this diagnosis.  The Board finds that additional examination is needed to define residuals and to evaluate whether there is muscle weakness caused by the surgery.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she provide the names and addresses of all medical care providers who treated her for her cervical spine disability and/or her abdominal hernia repair since her discharge.  After securing any necessary releases, the AMC/RO should obtain those records identified by the Veteran which have not already been associated with the claims file, including those of recent surgery.  Regardless of the Veteran's response, any outstanding VA treatment records should be obtained and associated with the claims file.  The Board is particularly interested in obtaining the Veteran's medical records which were created when she was a civilian dependent wife under her spouse's Social Security number.

2.  After the development set out in paragraph 1 above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected degenerative disc disease of the cervical spine.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the cervical spine should include range of motion studies.  In conducting range of motion testing, the examiner must use a goniometer and must annotate the examination report to indicate that the device was used.  With regard to range of motion testing, the examiner must report at what point (if any, in degrees) pain is elicited as well as whether there is any other functional loss due to repetitive motion, weakened movement, excess fatigability or incoordination.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  The examiner should report any specific information as to the frequency and duration of any incapacitating episodes.  The examiner must provide a description of all neurologic manifestations (e.g., radiating pain into an extremity) due to the service-connected cervical spine disability.  The examiner should also specifically state if ankylosis and muscle spasm are present.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  After the development set out in paragraph 1 above has been completed to the extent possible, the Veteran should be scheduled for an appropriate VA examination to determine the residual impairment caused by abdominal hernia surgery.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All clinical and special test findings should be clearly reported.  To the extent possible, the examiner should determine which of the following best characterize the symptomatology associated with the service-connected status post abdominal hernia repair:  healed postoperative wounds with no disability and a belt is not indicated; or a small ventral hernia not well supported by a belt; or a healed ventral hernia with weakening of the abdominal wall and the need for a supporting belt is indicated; or a large hernia which is not well supported by a belt under ordinary conditions.  Specifically there should be a determination made, to the extent possible, whether there is muscle weakness in the abdominal area, and, if so, whether the symptoms are made worse by exertion or repetitive use.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claims.  If any claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


